            Case 4:20-cv-03690-YGR Document 13 Filed 09/18/20 Page 1 of 1



1    Michael Avramidis, Esq. SBN 277314
     Pacific Grove Law Group
2    207 16th Street, 303 North
     Pacific Grove, CA 93950
3    Tele: 831-204-8223
     Email: pglawgroup@gmail.com
4    Attorney for Cypress Holdings Group, Inc.

5
                                    UNITED STATES DISTRICT COURT
6
                                   NORTHERN DISTRICT OF CALIFORNIA
7

8    CYPRESS HOLDINGS GROUP, INC., A                                Case No.: 4:20-CV-3690
     Wyoming Corporation,                                           ORDER GRANTING
9                                                                   VOLUNTARY DISMISSAL OF THIS
                                                                    ENTIRE CASE
                              Plaintiff,
10   vs.

11   Invotek Electronics, Inc., A Canada
     Corporation,
12   Mara Technologies, Inc., An entity of
     unknown form, and
13
     Does 1 through 50 Inclusive,
14                     Defendants.
15         TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the attorney for

16   Plaintiff in this matter and pursuant to Federal Rule of Civil Procedure

17   41(a)(1)(A)(i), Plaintiff voluntarily dismiss this entire case.

18         Such dismissal shall be without prejudice, with each side to bear its

19   own costs and fees.

20

21   DATED:09/16/2020

22
     Entered September 18, 2020
23                                                                          Pacific Grove Law Group
                             ISTRIC
24                      TES D      TC
                      TA
                                                       O
                  S




25
                                                        U
                ED




                                                         RT




26                                        D
                                    RDERE
            UNIT




                             OO
                      IT IS S
                                                                            Michael Avramidis, Esq.
27                                                                          Attorney for Cypress Holdings
                                                               R NIA




                                                                            Group Inc.
28
                                                    o ge r s
                                         nzalez R
             NO




                               onne Go
                      Judge Yv
                                                               FO
              RT




                                                          LI




                     ER
                H




                                                       A




                          N                              C
                                            F
                              D IS T IC T O
                                    R
